Case 2:20-cv-02130-PKH-MEF Document 26                 Filed 11/17/20 Page 1 of 2 PageID #: 69




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

 ROBERT S. PHILPOTT                                                                  PLAINTIFF

 v.                                    No. 2:20-CV-02130

 SEBASTIAN COUNTY, et al.                                                        DEFENDANTS

                                              ORDER

          The Court has received a report and recommendations (Doc. 18) from United States

 Magistrate Judge Mark E. Ford. Plaintiff has filed objections (Doc. 25). The Magistrate Judge

 recommends on preservice screening under 28 U.S.C. § 1915A that Plaintiff be permitted to

 proceed on his 42 U.S.C. § 1983 claims against Sebastian County and against the named

 Defendants in their personal capacities to the extent that the claims are premised on Plaintiff’s

 allegations that these Defendants knowingly exposed him to COVID-19, but that Plaintiff’s

 remaining claims be dismissed without prejudice. The Court has reviewed the record de novo in

 light of Plaintiff’s objections. Neither law nor fact requires departure from the report and

 recommendations, which is ADOPTED.

          IT IS THEREFORE ORDERED that the following claims are DISMISSED WITHOUT

 PREJUDICE:

      •   All claims against the Sebastian County Sheriff’s Department;

      •   Official capacity claims against Defendants Hewing, Rogers, and Jenkins;

      •   All Bivens action claims;

      •   All conditions of confinement claims based on a thin sleeping mat and denial of an “hour

          out” of exercise time;

      •   All claims based on denial of access to the commissary;


                                                 1
Case 2:20-cv-02130-PKH-MEF Document 26                Filed 11/17/20 Page 2 of 2 PageID #: 70




    •   All denial of access to the courts claims based on denial of indigent paper and envelopes.

        IT IS FURTHER ORDERED that this case otherwise remains pending and referred to the

 Magistrate Judge for further proceedings.

        IT IS SO ORDERED this 17th day of November, 2020.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
